Name: Commission Implementing Regulation (EU) 2017/1184 of 20 April 2017 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the Union scales for the classification of beef, pig and sheep carcasses and as regards the reporting of market prices of certain categories of carcasses and live animals
 Type: Implementing Regulation
 Subject Matter: animal product;  information technology and data processing;  prices;  means of agricultural production;  agricultural policy;  agricultural activity
 Date Published: nan

 4.7.2017 EN Official Journal of the European Union L 171/103 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1184 of 20 April 2017 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the Union scales for the classification of beef, pig and sheep carcasses and as regards the reporting of market prices of certain categories of carcasses and live animals THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 20(c), (p), (q), (r), (s) and (u) and Article 223(3)(c) and (d) thereof, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (2), and in particular Article 62(2)(a), (b) and (c) thereof, Whereas: (1) Regulation (EU) No 1308/2013 has repealed and replaced Council Regulation (EC) No 1234/2007 (3). Section 1 of Chapter I of Title I of Part II of Regulation (EU) No 1308/2013 contains rules on public intervention and aid for private storage, including the classification of beef, pig and sheep carcasses and the reporting of prices thereof, and empowers the Commission to adopt delegated and implementing acts in that respect. In order to ensure the smooth functioning of the Union scales for the classification of beef, pig and sheep carcasses and to establish comparable market prices for carcasses and live animals in the new legal framework, certain rules should be adopted by means of such acts. The new rules should replace Commission Regulations (EC) No 315/2002 (4), (EC) No 1249/2008 (5) and (EU) No 807/2013 (6). Those Regulations are repealed by Commission Delegated Regulation (EU) 2017/1182 (7). (2) In order to ensure transparency towards the suppliers, the slaughterhouse, the classification agency or the qualified classifier who have carried out the classification of bovine animals aged eight months or more, or of pigs or sheep should inform the supplier of the result of the classification of the animals delivered for slaughter. That communication should include elements such as classification result, carcass weight, carcass presentation and, where applicable, information that classification has been carried out by automated grading technique. (3) The reliability of the classification of carcasses of bovine animals aged eight months or more, pigs and sheep should be verified by regular on-the-spot checks carried out by bodies that are independent from the inspected establishments, the classification agencies and the qualified classifiers. The conditions and minimum requirements for these checks should be laid down, including the reporting of the on-the-spot checks carried out as well as the follow-up actions. In order to give more flexibility to the Member States to carry out on-the-spot checks depending on their needs, it is necessary to provide for the possibility of carrying out a risk assessment. (4) In order to obtain comparable market prices in the Union, it is necessary to define a reference carcass presentation that influences the weight and the correct price of the carcass. To adjust the presentations used in some Member States to the Union reference carcass presentation certain corrective factors should also be determined. (5) For the purpose of the recording of prices, Member States should decide whether their territory is divided, and if so, into how many regions. As the United Kingdom has expressed its intention to keep the division of its territory into two regions, for reason of transparency it is appropriate to provide that price recording for the United Kingdom should relate to two regions, namely Great Britain and Northern Ireland. (6) In order to ensure that the prices of carcasses and live animals are representative of the Member States' production in the beef, pig and sheep sectors, it is necessary to define the categories, classes and types as well as to set out the criteria defining establishments or persons for which the price recording should be compulsory. (7) The practical method to be used by Member States to calculate average weekly prices should be laid down. These prices should be reported and notifications should be made to the Commission in accordance with Commission Implementing Regulation (EU) 2017/1185 (8) except for those notifications that are necessary for the organization of on-the-spot inspections or that serve a basis for having a complete overview of the meat market. (8) In order to ensure a uniform application of the Union scales for the classification of beef, pig and sheep carcasses, provisions should be made for on-the-spot inspections to be carried out by a Union Inspection Committee composed of experts from the Commission and experts appointed by the Member States. Rules should be laid down regarding the composition and functioning of that Committee. (9) In view of the need to allow Member States to adapt to the new legal framework, this Regulation should apply 12 months after its entry into force. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: CHAPTER I CLASSIFICATION OF CARCASSES AND ON-THE-SPOT CHECKS Article 1 Communication of the classification results 1. The slaughterhouses, the classification agencies or the qualified classifiers provided for in Article 9(1)(a) of Delegated Regulation (EU) 2017/1182 carrying out the classification in accordance with points A.II, A.III, B.II, C.II and C.III of Annex IV to Regulation (EU) No 1308/2013 shall communicate to the supplier of the animal, the results of the classification. That communication shall be, in paper form or by electronic means and shall indicate per carcass: (a) the classification results by means of the corresponding letters and figures referred to in points A.II, A.III, B.II, C.II and C.III of Annex IV to Regulation (EU) No 1308/2013, respectively; (b) the carcass weight established in accordance with Article 7 of Delegated Regulation (EU) 2017/1182, specifying whether it relates to the warm or cold weight; (c) the carcass presentation applied at the moment of weighing and classifying on the hook; the indication of the carcass presentation shall not be compulsory if only one single carcass presentation is allowed within the territory or a region of the Member State concerned in accordance with the national legislation; (d) where applicable, that classification has been carried out using an automated grading technique. 2. Member States may require that the communication referred to in paragraph 1(a) includes subclasses, where such information is available. Article 2 On-the-spot checks 1. On-the-spot checks shall be carried out in all slaughterhouses applying the compulsory carcass classification as referred to in the first paragraph of Article 10 of Regulation (EU) No 1308/2013. 2. The performance of the qualified classifiers and the applied grading methods as well as the classification, presentation and identification of the carcasses in the slaughterhouses referred to in points A.II, A.III, A.V, B.II, B.V, C.II, C.III, C.IV and C.V of Annex IV to Regulation (EU) No 1308/2013 shall be checked on the spot and without prior warning by a body independent of the slaughterhouses, the classification agencies and the qualified classifiers. The requirement to be independent of the classification agencies and the qualified classifiers shall not apply where the competent authority of a Member State itself carries out such controls. 3. Where the body responsible for on-the-spot checks does not fall under the authority of a competent authority, the competent authority shall verify that the on-the-spot checks are carried out correctly at least once a year, by means of physical supervision under the same conditions. Article 3 Minimum requirements of the on-the-spot checks 1. Where a risk assessment is carried out in a Member State to determine the minimum requirements for on-the-spot checks, the frequency of those checks and the minimum number of carcasses to be checked shall be determined on the basis of such risk assessment, particularly taking into account the number of animals slaughtered in the slaughterhouses concerned and the findings during previous on-the-spot checks in these slaughterhouses. 2. Where a risk assessment is not carried out in a Member State, on-the-spot checks shall be performed as follows: (a) in all slaughterhouses which slaughter 150 or more bovine animals aged eight months or more per week as an annual average, at least twice every three months; each on-the-spot check shall relate to at least 40 carcasses selected at random or, if less than 40 carcasses are available, to all carcasses; (b) in all slaughterhouses which slaughter 500 pigs or more per week as an annual average, at least twice every three months; (c) Member States shall determine the frequency of the on-the-spot checks and the minimum number of carcasses to be checked for slaughterhouses which: (i) slaughter less than 150 bovine animals aged eight months or more per week as an annual average; (ii) slaughter less than 500 pigs per week as an annual average; (iii) carry out sheep carcass classification. 3. The on-the-spot checks shall verify in particular: (a) the category of the beef and sheep carcass; (b) the classification, weighing and marking of the carcasses; (c) the accuracy of the beef and sheep automated grading methods by using a system of points and limits that determines the ongoing accuracy of the grading method; (d) the carcass presentation; (e) if appropriate, the daily function test as well as any other technical aspects of grading methods; (f) the daily control reports as referred to in Article 12(1)(b) of Delegated Regulation (EU) 2017/1182. Article 4 Reports and revoking of licences and approvals 1. The competent authority shall make and keep reports on the on-the-spot checks provided for in Article 2. 2. In cases where a significant number of incorrect classifications, presentations or identifications or where the application of automated grading technique failing to comply with the rules is ascertained during the on-the-spot checks provided for in Article 2, the licences or approvals granted to qualified classifiers or automated grading technique as provided for in Article 9 of Delegated Regulation (EU) 2017/1182 may be revoked. In cases of an error on category, conformation or fat cover the body responsible for on-the-spot checks may ask the operator to rectify it on the marking of the carcass and in the documents concerned. CHAPTER II RECORDING AND REPORTING OF MARKET PRICES FOR CARCASSES AND LIVE ANIMALS Article 5 Presentation of carcasses 1. Where the presentation of the carcass at the moment of weighing and classifying on the hook, differs from that provided for in Annex IV to Regulation (EU) No 1308/2013 and in Article 6 of Delegated Regulation (EU) 2017/1182, the warm weight of the carcass shall be adjusted by application of the corrective factors. For carcasses of pigs, bovine animals aged less than eight months and sheep the corrective factors shall be specified by the Member States. For carcasses of bovine animals aged eight months or more the corrective factors are as set out in the Annex to this Regulation. 2. Where the adjustments referred to in paragraph 1 are the same throughout the territory of a Member State, they may be calculated at national level. Where such adjustments vary from one slaughterhouse to another, they shall be calculated at slaughterhouse level. Article 6 Territorial division for the recording of market prices for carcasses Member States shall decide whether their territory is to comprise a single region or whether to divide it into more than one region. This decision shall be taken on the basis of: (a) the size of their territory; (b) the existence, if any, of administrative divisions; (c) geographical variations in prices. For the purpose of recording of market prices for beef carcasses, the United Kingdom shall comprise at least two regions, namely Great Britain and Northern Ireland, which may be subdivided on the basis of the criteria referred to in the first paragraph. Article 7 Classes for recording of market prices for beef carcasses Recording of market prices on the basis of the Union scales referred to in Article 10 of Regulation (EU) No 1308/2013 shall relate to the categories specified in point A.II of Annex IV to that Regulation and to the following conformation and fat cover classes: (a) carcasses of animals aged from eight months to less than 12 months: U2, U3, R2, R3, O2, O3; (b) carcasses of uncastrated male animals aged from 12 months to less than 24 months: U2, U3, R2, R3, O2, O3; (c) carcasses of uncastrated male animals aged from 24 months: R3; (d) carcasses of castrated male animals aged from 12 months: U2, U3, U4, R3, R4, O3, O4; (e) carcasses of female animals that have calved: R3, R4, O2, O3, O4, P2, P3; (f) carcasses of other female animals aged from 12 months: U2, U3, U4, R2, R3, R4, O2, O3, O4. Article 8 Recording of market prices for beef carcasses 1. The market price to be reported for carcasses of bovine animals aged eight months or more as referred to in Article 14 of Delegated Regulation (EU) 2017/1182 shall be recorded by: (a) the operator of any slaughterhouse which annually slaughters 20 000 or more bovine animals aged eight months or more; (b) the operator of any slaughterhouse which is designated by the Member State and which annually slaughters less than 20 000 bovine animals aged eight months or more; (c) any natural or legal person who sends 10 000 or more bovine animals aged eight months or more for slaughter annually; and (d) any natural or legal person who is designated by the Member State and who sends less than 10 000 bovine animals aged eight months or more for slaughter annually. 2. Member State shall ensure that prices are recorded for at least: (a) 25 % of the slaughterings in those regions which together cover at least 75 % of the total slaughterings in that Member State; and (b) 30 % of the bovine animals aged eight months or more slaughtered in that Member State. 3. The prices recorded in accordance with paragraph 1 shall relate to bovine animals aged eight months or more slaughtered during the recording period concerned, and be based on the cold weight of the carcass as referred to in Article 14(3) of Delegated Regulation (EU) 2017/1182. 4. The prices recorded for each class referred to in Article 7 of this Regulation shall indicate the average carcass weight to which they relate and whether or not they have been adjusted by application of each of the factors referred to in Article 5. Article 9 Classes and weights for recording of market prices for pig carcasses Recording of market prices on the basis of the Union scales referred to in Article 10 of Regulation (EU) No 1308/2013 shall relate to the following weight classes: (a) carcasses of 60 kg to less than 120 kg: S, E; (b) carcasses of 120 kg to less than 180 kg: R. Article 10 Recording of market prices for carcasses of pigs and bovine animals aged less than eight months The market price to be reported for carcasses of pigs and bovine animals aged less than eight months as referred to in Articles 14 and 15 of Delegated Regulation (EU) 2017/1182 shall be recorded on representative markets by the Member State or by the operators of any slaughterhouse or by natural or legal persons who send such animals for slaughter and are designated by the Member State. Article 11 Recording of market prices for carcasses of sheepaged less than 12 months The market price to be reported for carcasses of sheep aged less than 12 months as referred to in Article 15 of Delegated Regulation (EU) 2017/1182 shall be recorded on representative markets by the Member State or by the operators of any slaughterhouse or by natural or legal persons who send such animals for slaughter and are designated by the Member State. Recording of market prices shall relate to the following weight categories: (a) carcasses of light lambs weighing less than 13 kg carcass weight; (b) carcasses of heavy lambs weighing 13 kg carcass weight or more. Article 12 Recording of market prices for live animals The market prices to be reported for each type of male calves aged between eight days and four weeks, store cattle and piglets of approximately 25 kg in live weight as referred to in Article 16 of Delegated Regulation (EU) 2017/1182 shall be recorded on representative markets by the Member State or by natural or legal persons who trade these animals and are designated by the Member State. Article 13 Calculation of weekly market prices for carcasses and live animals 1. In the absence of price recording on representative markets or by operators of slaughterhouses or by the natural or legal persons referred to in Articles 10, 11 and 12, the prices shall be recorded by chambers of agriculture, quotation centres, farmers` cooperatives or farmers` unions in the Member State concerned. However, where a Member State has established a committee in the relevant region, to determine prices for that region, and where the membership of such committee is divided equally between buyers and sellers of bovine animals aged eight months or more and their carcasses, that Member State may use the prices determined by that committee for the calculation of the prices to be reported. 2. Where flat-rate purchases account for more than 35 % of total slaughterings of bovine animals aged eight months or more in a Member State, that Member State may establish criteria to exclude certain consignments from the calculation of prices where those consignments disproportionally influence the prices. However, where flat-rate purchases account for less than 35 % of total slaughterings of bovine animals aged eight months or more in the Member State, that Member State may decide not to take the prices for such purchases into account in the calculations of prices. In the cases referred to in the second subparagraph a representative national price for each class shall be calculated by the competent authority, taking into account the factors referred to in Article 14 of Delegated Regulation (EU) 2017/1182 and in Article 5 of this Regulation. Article 14 Reporting of market prices to the competent authority The prices recorded in accordance with Articles 7 to 12 in the period from Monday to Sunday of each week shall: (a) be reported to the competent authority, in paper form or by electronic means, by the operator of the slaughterhouse or natural or legal person referred to in Articles 8, 10, 11 and 12 within the time limit set by the Member State; or (b) at the option of the Member State, be made available to its competent authority at the slaughterhouse or the premises of the natural or legal person referred to in Articles 8, 10, 11 and 12. Article 15 Reporting of market prices and notifications to the Commission 1. The reporting of market prices and notifications referred to in Article 13 and 25 of Delegated Regulation (EU) 2017/1182, respectively shall be made in accordance with Implementing Regulation (EU) 2017/1185 with the exception of the notifications provided for in Article 25(3) and (5) of Delegated Regulation (EU) 2017/1182. 2. The prices shall relate to the period from Monday to Sunday of the preceding week to that in which they are notified. CHAPTER III UNION INSPECTION COMMITTEE AND ON-THE-SPOT INSPECTIONS Article 16 Union Inspection Committee 1. The Union Inspection Committee (the Committee) shall be responsible for carrying out on-the-spot inspections covering: (a) the application of the Union scales for the classification of beef, pig and sheep carcasses; (b) the recording of market prices according to those classification scales; (c) the classification, identification and marking of products within the framework of the buying-in under public intervention in the beef and veal sector. 2. The Committee shall be composed of at most: (a) three Commission experts, one of whom shall act as chairman of the Committee; (b) one expert from the Member State concerned; (c) eight experts from other Member States. The Member States shall appoint experts on the basis of their independence and ability, particularly in matters of classification of carcasses and recording of market prices and of the specific nature of the work to be carried out. Experts shall not under any circumstances use for personal purposes or divulge information obtained in connection with the work of the Committee. 3. Travel and subsistence expenses of members of the Committee linked to the on-the-spot inspections shall be borne by the Commission in accordance with the rules applicable to the reimbursement of travel and subsistence expenses of persons unconnected with the Commission who are called upon by it to act as experts. Article 17 On-the-spot inspections 1. On-the-spot inspections shall be carried out at slaughterhouses, meat markets, intervention centres, price quotation centres and regional and central services implementing the provisions concerning: (a) the application of the Union scales for the classification of beef, pig and sheep carcasses; (b) the recording of market prices according to those classification scales; (c) the classification, identification and marking of products within the framework of the buying-in under public intervention in the beef and veal sector. 2. The on-the-spot inspections shall be carried out at regular intervals in Member States and their frequency may vary, in particular, according to the relative volume of beef, pig and sheep production in the visited Member States or to irregularities linked to the application of the classification scales and reporting of market prices. Representatives of the visited Member State may take part in the on-the-spot-inspections. Each Member State shall organise the on-the-spot inspections to be carried out on its territory according to the requirements set by the Commission. To that end, the Member State shall forward to the Commission, 60 days before the on-the-spot inspections at the latest, the draft programme of the proposed on-the-spot inspections. The Commission may request any amendment to the programme. The Commission shall inform Member States, as far in advance as possible before each on-the-spot inspection, of the amendments to the programme and the conduct thereof. Article 18 Reports On completion of each visit, the members of the Committee and the representatives of the visited Member State shall meet to consider the results. The members of the Committee shall draw conclusions from the on-the-spot inspection concerning: (a) the application of the Union scales for the classification of beef, pig and sheep carcasses; (b) the recording of market prices according to those classification scales. The Committee chairman shall draw up a report on the on-the-spot inspections conducted containing the conclusions referred to in the first subparagraph. The report shall be sent at the earliest possibility to the inspected Member State and to the other Member States, subsequently. In the case of reports on on-the-spot inspection referred to in the second subparagraph carried out in a Member State, the Commission shall provide the relevant competent authority with a draft report for comments, take those comments into consideration in preparing the final report and publish the competent authority's comments together with the final report. When the report on the on-the-spot inspections conducted notes shortcomings in the various fields of activity which were the subject of the inspection, or makes recommendations with a view to improving operations, the Member States shall inform the Commission of all changes which are envisaged or have taken place not later than three months after the date on which the report was transmitted. CHAPTER IV FINAL PROVISION Article 19 Entry into force and application This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 11 July 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 347, 20.12.2013, p. 549. (3) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organization of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (4) Commission Regulation (EC) No 315/2002 of 20 February 2002 on the survey of prices of fresh or chilled sheep carcasses on representative markets in the Community (OJ L 50, 21.2.2002, p. 47). (5) Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcasses and the reporting of prices thereof (OJ L 337, 16.12.2008, p. 3). (6) Commission Implementing Regulation (EU) No 807/2013 of 26 August 2013 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards the survey of prices of certain bovine animals on representative Union markets (OJ L 228, 27.8.2013, p. 5). (7) Commission Delegated Regulation (EU) 2017/1182 of 20 April 2017 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the Union scales for the classification of beef, pig and sheep carcasses and as regards the reporting of market prices of certain categories of carcasses and live animals (see page 74 of this Official Journal). (8) Commission Implementing Regulation (EU) 2017/1185 of 20 April 2017 laying down rules for the application of Regulations (EU) No 1307/2013 and (EU) No 1308/2013 of the European Parliament and of the Council as regards notifications to the Commission of information and documents and amending and repealing several Commission Regulations (see page 113 of this Official Journal). ANNEX Corrective factors for bovine animals aged eight months or more referred to in Article 5(1) as a percentage of the carcass weight to be added or subtracted Percentage Decrease Increase Fat classes 1-2 3 4-5 1 2 3 4 5 Kidneys  0,4 Kidney fat  1,75  2,5  3,5 Pelvic fat  0,5 Liver  2,5 Thin skirt  0,4 Thick skirt  0,4 Tail  0,4 Spinal cord  0,05 Mammary fat  1,0 Testicles  0,3 Cod fat  0,5 Fat on inside of topside  0,3 Jugular vein and adjacent fat  0,3 Removal of external fat 0 0 + 2 + 3 + 4 Removal of brisket fat to leave a covering of fat (the muscle tissue must not be exposed) 0 + 0,2 + 0,2 + 0,3 + 0,4 Removal of flank fat adjacent to the cod fat 0 + 0,3 + 0,4 + 0,5 + 0,6